F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                      August 1, 2007
                                    TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                       Clerk of Court

 U N ITED STA TES O F A M ER ICA,

           Plaintiff – Appellee,
                                                        No. 06-2319
 v.
                                                 (D.C. No. CR-06-00488-JC)
                                                          (D .N.M .)
 SU SA N DIA N N E WE ED EN ,

           Defendant – Appellant.



                              OR DER AND JUDGM ENT *


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


       Susan Dianne Weeden appeals her sentence of 27 months’ imprisonment

based on her conviction for possession of marijuana with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). W e AFFIRM the decision of

the district court.

       On December 6, 2005, W eeden attempted to enter the United States from

M exico at the Antelope W ells, New M exico port of entry. Border officials

inspected the pickup truck W eeden was driving, which registered abnormally high




       *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
density meter readings. After completing an x-ray of the bed of the truck, they

discovered 111.4 kilograms of marijuana secreted in a hidden compartment.

W eeden was arrested the same day. Although she initially denied knowledge of

the marijuana, she later admitted to driving the truck across the border in

exchange for a promised payment of $3,000 to $5,000. On M arch 9, 2005,

W eeden pled guilty to one count of possession with intent to distribute 100

kilograms or more of marijuana in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B), without the benefit of a plea agreement. In her acceptance of

responsibility statement, W eeden explained that she w as laid off from her job as a

Senior Systems Engineer in July 2004, and that financial desperation drove her to

make the trip without “ask[ing] enough questions.” She admitted in her statement

that she “should have known that [the] ‘job’ involved illegal activity” and

accepted full responsibility for her crime.

      W eeden’s Presentence Report (“PSR”) assigns a base offense level of 26.

Tw o points are subtracted because W eeden meets the criteria set forth in U.S.S.G .

§ 5C1.2, which limits the applicability of statutory minimum sentences in certain

cases. See § 2D1.1(b)(7) (decreasing offense level for drug crimes by two points

for defendants who qualify under § 5C1.2). Three points are also subtracted for

W eeden’s minor role in the crime, and three points for acceptance of

responsibility, yielding a total offense level of 18. W eeden has no prior criminal

record, and is assigned a criminal history category of I. Because W eeden meets

                                         -2-
the criteria specified in U.S.S.G. § 5C1.2 and 18 U.S.C. § 3553(f), the usual 5-

year statutory minimum sentence for her crime does not apply. Using a criminal

history category I and an offense level of 18, the PSR calculates a Guidelines

range of 27 to 33 months.

      At sentencing, the district court began by confirming that W eeden and her

counsel had reviewed the PSR. Addressing counsel, the court asked, “Have you

had an opportunity to review the Presentence Report with your client?” Counsel

responded, “Yes, we have, your Honor.” The court then imposed a sentence of 27

months’ imprisonment, at the bottom of W eeden’s Guidelines range. It explained:

      The Court adopts the Presentence Report factual findings and
      guideline applications and the factors set forth in 18 United States
      Code, Section 3553(a)(1)-(7). The defendant meets the criteria of 18
      United States Code, 3553(f)(1)-(5). Therefore, the sentence shall be
      imposed pursuant to Section 5C1.2 of the Guidelines and the
      application guideline range without regard to the statutory minimum
      sentence. The offense level is 18. The criminal history category is I.
      The guideline imprisonment range is 27 to 33 months. The Court
      notes that the defendant possessed with intent to distribute 111.4 net
      kilograms and more of marijuana. As to the Information, Criminal
      06-488, the defendant, Susan Dianne Weeden, is comm itted to the
      custody of the Bureau of Prisons for a term of 27 months. The
      defendant is placed on supervised release for a term of three years.

      W eeden appeals her sentence claiming procedural unreasonableness and

contending that the district court erred by failing to more thoroughly explain its

reasons for imposing a 27-month sentence. She also claims that the court failed

to comply with Fed. R. Crim. P. 32(i)(1)(A ), which requires sentencing courts to

verify that a defendant and her attorney have read and discussed the PSR.

                                        -3-
Because W eeden failed to raise either of these objections below, we review only

for plain error. See United States v. Lopez-Flores, 444 F.3d 1218, 1221 (10th

Cir. 2006). “Plain error occurs when there is (1) error, (2) that is plain, which (3)

affects substantial rights, and which (4) seriously affects the fairness, integrity, or

public reputation of judicial proceedings.” United States v. Gonzalez-Huerta, 403

F.3d 727, 732 (10th Cir. 2005) (quotation omitted).

      W e conclude there w as no error with respect to the adequacy of the court’s

explanation for W eeden’s sentence. In Lopez-Flores, we held, “W hen the

defendant has not raised any substantial contentions concerning non-Guidelines

§ 3553(a) factors and the district court imposes a sentence within the Guidelines

range, our post-Booker precedents do not require the court to explain on the

record how the § 3553(a) factors justify the sentence.” Id. at 1222. This holding

clearly forecloses W eeden’s argument. Although she cites United States v.

Sanchez-Juarez, 446 F.3d 1109, 1116 (10th Cir. 2006) in support of her claim,

that case is inapposite. In Sanchez-Juarez, we reversed a sentence for insufficient

explanation where the defendant raised a non-frivolous argument for a downward

variance, and the record provided “no indication” that the court weighed the

§ 3553(a) factors. Id. at 1116. Unlike the defendant in Sanchez-Juarez, however,

W eeden failed to raise any arguments for a downward variance. M oreover, we

recently clarified that we will ordinarily presume that the “district court knew and




                                         -4-
applied the law” in imposing a within-Guidelines sentence. United States v.

Ruiz-Terrazas, 477 F.3d 1196, 1202 (10th Cir. 2007).

      In U nited States v. Rita, 551 S. Ct. ___, 2007 W L 1772146, at *12 (2007),

the Supreme Court condoned our approach, and explained that lengthy

explanation for a within-Guidelines sentence is not normally necessary:

      [W ]hen a judge decides simply to apply the Guidelines to a particular
      case, doing so will not necessarily require lengthy explanation.
      Circumstances may well make clear that the judge rests his decision
      upon the Commission’s own reasoning that the Guidelines sentence
      is a proper sentence (in terms of § 3353(a) [sic] and other
      congressional mandates) in the typical case, and that the judge has
      found that the case before him is typical. Unless a party contests the
      Guidelines sentence generally under § 3553(a) – that is argues that
      the Guidelines reflect an unsound judgment, or, for example, that
      they do not generally treat certain defendant characteristics in the
      proper way – or argues for departure, the judge normally need say no
      more.

Given the district court’s apparent finding that W eeden’s Guidelines sentence was

proper and typical, it “need say no more” than it did. Id.; see also United States

v. Chavez-Calderon, __ F.3d ___, 2007 W L 2171363 (10th Cir. July 30, 2007)

(“All that is required (especially in a case where the district court merely imposes

a within-Guidelines sentence) is that the court state its reasons for arriving at the

particular sentence imposed.”) (citing id.).

      W e also conclude that the district court complied with Fed. R. Crim. P.

32(i)(1)(A), which required it to “verify that the defendant and the defendant’s




                                          -5-
attorney have read and discussed the presentence report.” 1   At the start of the

hearing, the court asked counsel, “Have you had an opportunity to review the

Presentence Report with your client?” Counsel responded, “Yes, we have, your

Honor” (emphasis added). Both the question and response unmistakably refer to

the defendant as well as her attorney. Although the court did not address W eeden

directly, it was not required to do so. See United States v. Rangel-Arreola, 991

F.2d 1519, 1525 (10th Cir. 1993) (holding that Rule 32(i)(1)(A) “does not require

the court to address the defendant personally”).

      W e AFFIRM the decision of the district court.



                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




      1
         W eeden concedes that reversal is not mandated in the absence of direct
inquiry, and raises the argument primarily to preserve the issue for further review .


                                        -6-